Citation Nr: 1225120	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for a low back disability.

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to October 1978 and from June 1979 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2011, the Board denied entitlement to service connection for sleep apnea.  In September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

In April 2011, the Board remanded the claims of entitlement to a disability rating in excess of 10 percent for a low back disability, and entitlement to a disability rating in excess of 10 percent for hypertension, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Sleep Apnea

The Veteran contends that his symptoms of sleep apnea began in service and have continued to the present time.  He also contends that his current sleep apnea is related to his service-connected sinusitis and hypertension.

Service treatment records noted that the Veteran had a history of trouble sleeping and that he had reported difficulties falling asleep.

More than 12 years after his discharge from service, an October 2004 private polysomnography report revealed a diagnosis of obstructive sleep apnea for the Veteran.

In a March 2008 VA treatment record, the Veteran stated that he started having sleep problems in 1972 or 1973 while in service, noting that it was hard to sleep and that he would get up very frequently throughout the night.  He reported that, by the early 1980s, his second wife complained not only about his loud snoring, but she also mentioned to him that he stopped breathing during his sleep.  He stated that, at that time, he was waking feeling very tired in the morning and was very sleepy during the day.

In a July 2010 VA treatment record, the Veteran reported that he was unable to continue treatment for his sleep apnea with a bilevel positive airway pressure (BIPAP) machine whenever he developed an exacerbation of his sinusitis.  He indicated that after his sinusitis resolved, he was able to continue using the BIPAP machine for his sleep apnea.

In a November 2010 VA treatment record, the Veteran explained that he had been told by his wife that when he does not use his BIPAP machine, he snores loudly and he has apneic episodes; however, when he does use the BIPAP machine, he neither snores nor has apnea.

The Board notes that, following the issuance of the September 2011 Joint Motion for Remand, the Veteran submitted additional relevant evidence in March 2012.  The Veteran specifically declined to provide a waiver of initial RO review, and instead indicated that he wanted the case remanded back to the agency of original jurisdiction (AOJ) for review of this additional evidence.  Therefore, on remand, the RO must consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011).

In a December 2011 statement, the Veteran's private physician (Dr. B.) stated that a review of the Veteran's medical records (both private and VA) shows that the Veteran's multiple episodes of sinusitis are most likely a contributing factor to his sleep apnea and hypoxemia.  Dr. B. did not provide any rationale to support this opinion.

The record does not contain any other opinions as to whether there is a relationship between the Veteran's sleep apnea and his service-connected sinusitis, nor does the record contain any opinions as to whether there is a relationship between his sleep apnea and any incident of his military service or his service-connected hypertension.

The Veteran is to be scheduled for an appropriate VA examination to obtain the requested opinions with adequate supporting rationale.

In addition to the above, updated treatment records are to be obtained, and the Veteran is to be provided appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Increased Ratings for a Low Back Disability and Hypertension

The claims of entitlement to a disability rating in excess of 10 percent for a low back disability, and entitlement to a disability rating in excess of 10 percent for hypertension, were remanded by the Board in April 2011.

As noted in the prior remand, the back claim has been pending since May 2003 and the rating criteria pertaining to the back were amended in September 2003.  As the rating criteria changed during the rating period, VA is required to consider the claim under both the former and revised schedular criteria.  In addition, the Veteran should be provided notice of both the former and revised rating criteria.  

The AMC/RO has already taken some action to complete the Board's April 2011 remand instructions; however, in case of any disruption or delay caused by the appeal to the Court, the Board will now reiterate the instructions to ensure that all requested development will be completed on remand.


Accordingly, the case is REMANDED for the following:

1.  Send the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate his claim for service connection on a secondary basis.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, notify the Veteran of the pre-amendment rating criteria for the spine.

2.  Ask the Veteran to identify all medical care providers who treated him for his claimed disabilities since service.  After securing any necessary release(s), the RO is to obtain those records.  In addition, the RO is to obtain all outstanding VA treatment records, specifically those dating from September 1, 2007 forward.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed sleep apnea.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For the Veteran's sleep apnea, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records, the Veteran's and his wife's allegations of continuity of his sleep apnea symptomatology since service, and the relevant post-service medical evidence.

(b)  If the examiner determines that the Veteran's sleep apnea was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected sinusitis, or by his service-connected hypertension.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for an examination to determine the current nature and severity of the low back disability, to include all orthopedic and neurological manifestations.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Any functional impairment, to include due to limitation of motion, flare-ups, weakness, fatigability, incoordination, and pain, should be reported in detail.  A complete rationale for all opinions expressed must be provided.

5.  Review the claims file (including the additional evidence received since the September 2011 Joint Motion for Remand) to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal; for the claim for an increased rating for a low back disability, include consideration of the former and revised spine regulations.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

